Citation Nr: 0801746	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  05-24 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for right ankle degenerative joint disease.

2.  Entitlement to an initial rating in excess of 10 percent 
for right knee status post chondroplasty.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from October 1977 until 
January 1978, from March 1979 until November 1980, and from 
January 2003 until July 2004.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a November 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Denver, Colorado.  

The claims folder was subsequently transferred to the RO in 
San Juan, Puerto Rico.

The issue of entitlement to an initial rating in excess of 10 
percent for right knee status post chondroplasty is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

Throughout the rating period on appeal, the veteran's right 
ankle degenerative joint disease has been productive of 
complaints of pain and swelling; objectively, there is no 
demonstration of ankylosis.


CONCLUSION OF LAW

The criteria for entitlement to an initial evaluation in 
excess of 20 percent for right ankle degenerative joint 
disease have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 4.40, 4.45, 4.45, 4.59, 
4.71a, Diagnostic Code 5271 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the veteran's claim.  

The veteran is claiming entitlement to an increased rating 
for right ankle degenerative joint disease.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2007).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3. 

It is observed that the present appeal stems from an initial 
rating assignment.  As such, the Board must consider the 
entire time period involved, and contemplate staged ratings 
where warranted.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Throughout the rating period on appeal, the veteran is 
assigned a 20 percent evaluation for his right ankle 
disability pursuant to Diagnostic Code 5010-5271.  Under 
Diagnostic Code 5010, arthritis due to trauma, substantiated 
by X-ray findings, is rated as degenerative arthritis.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2007).  Under 38 
C.F.R. § 4.71a, Diagnostic Code 5003 (2007), degenerative 
arthritis is rated based on limitation of motion of the 
affected joint.  

Limitation of ankle motion is addressed by Diagnostic Code 
5271.  Under that Code section, a 20 percent evaluation is 
warranted where the evidence shows marked limitation of 
motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2007).  
Moreover, in evaluating musculoskeletal disabilities, the 
Board must consider additional functional limitation due to 
factors such as pain, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  

The 20 percent evaluation in effect throughout the rating 
period on appeal represents the maximum benefit available 
under Diagnostic Code 5271.  As such, this Code section 
cannot serve as a basis for an increased rating here.  

The Board has considered whether any alternate Diagnostic 
Codes may afford the veteran a higher evaluation for his 
service-connected right ankle disability.  
In this vein, Diagnostic Code 5270 provides a 30 percent 
evaluation for ankle ankylosis in plantar flexion between 30 
degrees and 40 degrees, or in dorsiflexion between 0 and 10 
degrees.  

The competent evidence of record has been reviewed and such 
evidence fails to demonstrate right ankle ankylosis.  Rather, 
VA examination in June 2004 showed plantar flexion from 0 to 
30 degrees and dorsiflexion from 0 to 10 degrees.  There was 
pain with repetitive motion, but there was no reduction in 
mobility, no fatigability, and no incoordination.  

Subsequent VA examination in June 2005 revealed right ankle 
plantar flexion from 0 to 35 degrees and dorsiflexion from 0 
to -5 degrees.  There was tenderness to palpation of the 
lateral malleolus and pain at 35 degrees of plantar flexion.  
There was pain with repetitive motion and additional 
functional deficit between 35 and 45 degrees of plantar 
flexion and between -5 and 20 degrees of dorsiflexion.  There 
was no instability.  Again, there was no showing of 
ankylosis.  

VA clinical reports dated throughout 2006 reflect continued 
complaints and treatment referable to the right ankle, but 
did not indicate ankylosis or disability comparable 
therewith. 

In sum, the evidence of record simply does not demonstrate 
ankylosis, as required in order to achieve the next-higher 30 
percent evaluation under Diagnostic Code 5270.  In so 
finding, the Board has considered additional functional 
limitation due to factors such as pain and weakness.  The 
Board has also considered the veteran's subjective 
complaints.  For example, in a January 2005 communication, he 
indicated that he had to teach sitting down due in part to 
his service-connected right ankle disability.  He also 
reported unbearable right ankle pain at night that required 
him to sleep on his left leg.  

The Board notes that in adjudicating a claim, the Board must 
evaluate the veteran's credibility.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  Here, the 
veteran's report of symptomatology is consistent throughout 
the record, and the Board finds no basis for questioning his 
sincerity.  Moreover, the objective evidence of record 
indicates right ankle pain.  

Despite the credible reports of pain substantiated by 
objective findings, the veteran's disability picture still 
does not most nearly approximate the criteria for the next-
higher 30 percent evaluation, for the reasons discussed 
above.  

In conclusion, there is no support for assignment of a 
disability evaluation in excess of 20 percent for any portion 
of the rating period on appeal.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  
       
Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering § 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled. Id. at 
490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the veteran's 
post-service reports of VA treatment and examination.  
Furthermore, the record contains the veteran's statements in 
support of his claim.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to an initial rating in excess of 20 percent for 
right ankle degenerative joint disease is denied.




REMAND

The November 2004 rating action that is the subject of the 
instant appeal also granted service connection for right knee 
status post chondroplasty.  A noncompensable evaluation was 
assigned, effective July 8, 2004.  The veteran disagreed with 
the rating percentage, and initiated an appeal with the 
submission of a notice of disagreement in January 2005.  

A June 2005 rating decision increased the veteran's 
disability evaluation for the right knee to 10 percent, 
effective July 8, 2004.  It was noted that the award was 
considered a total grant of benefits sought with respect to 
the right knee.  However, the Board has reviewed the 
veteran's statements and can find no indication that he was 
pursuing only a 10 percent rating.  

In general, where the RO assigns a higher rating, but less 
than the maximum available benefit, this does not abrogate 
the pending appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  
Therefore, since the veteran did not clearly state that he 
would be satisfied with a 10 percent award, it appears that 
the right new claim should not have been considered resolved.  
Rather, a statement of the case (SOC) should have been issued 
pursuant to 38 C.F.R. § 19.26 (2007).  

In the past, where the veteran was not issued an SOC, the 
Board has referred the matter back to the RO for appropriate 
action.  However, the Court has indicated that the proper 
action is to REMAND the issue to the RO for appropriate 
action.  See Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999) ("Thus, the next step was for the RO to issue an SOC 
on the denial of the ... claim, and the Board should have 
remanded that issue to the RO, not referred it there, for 
issuance of that SOC.")  

Accordingly, the case is REMANDED for the following action:

Take appropriate action, including 
issuance of a SOC, on the appeal 
initiated by the veteran from the 
November 2004 rating decision that 
granted service connection for right knee 
status post chondroplasty and assigned a 
noncompensable rating.  The veteran and 
his representative should be clearly 
advised of the need to file a substantive 
appeal if the veteran wishes to complete 
an appeal from that determination.
If an appeal is perfected, then the case 
should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


